department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division u i l kekkrerereeerekrkerer kekrekrerereereerere krekrkekkkerereeerere legend taxpayer a krkkekkikkeerekererer taxpayer b rkeekeererekrkererererere ira x krekekkeeekkeeerereeker company m rekrkekeekeeekekereekreekkk amount d rekekekkerhekeererereere individual c krkkereekrerererererere individua g hrkerereeeerererereerer state p krrkrekrerekrekererereere company f krekkekekereeeererereree company h krekrkekeeekeekeererereekk ra y raekkekekkekerekrerereker company r krrkkkekekrerekrrererererer dear kerekekerereerererere this is in response to your letter dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code kekkerekkeerkekrkeeeereeerererer the following facts and representations have been submitted under penalties of perjury in support of your requested -_ at the time of his taxpayer a's husband taxpayer b died on january death taxpayer b maintained ira x with company m it has been represented that taxpayer a is the primary beneficiary of ira x taxpayer a asserts that after taxpayer b's death she was advised by individual c a professional financial advisor with company f to withdraw the funds from ira x and to reinvest those assets in new life_insurance contracts taxpayer a withdrew and purchased four new life_insurance amount d from ira x in april policies with company f and company h taxpayer a states that she relied on individual c to invest amount d into tax deferred accounts and that she believed that such amount had been invested in tax deferred accounts taxpayer a states that she did not become aware that amount d had not been placed in tax deferred accounts until she received a form 1099-r in february from company h to taxpayer a company h cancelled in after discovering that amount d had not been invested in tax deferred accounts contacted individual g an employee with the taxpayer a in the spring of state p department of insurance to help her correct the distribution error letter dated may the insurance_policy and refunded the premiums plus interest to taxpayer a a letter dated may cancelled the insurance policies and refunded the premiums plus interest to taxpayer a according to account statements submitted with this ruling_request taxpayer a to show her intent to keep amount d in a tax deferred account deposited amount d into ira y a rollover ira she established with company r on may from company f to taxpayer a company f in a based on the following facts and representations taxpayer a requests that the service waive the 60-day rollover requirement with respect to the distribution of amount d from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defined and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i the entire amount received including money and any other_property is jenn hhs n re dnnednieenieiie paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or ii the entire amount received including any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the dsay rollover requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date sec_408 of the code are eligible for the waiver under revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred in life_insurance policies with company f and company h taxpayer a as the the information submitted in this case indicates that in owner ira x withdrew amount d from ira x and on the advice of individual c invested amount d taxpayer a assumed that amount d had been invested in tax deferred accounts and did not discover that such amount had not been invested in tax deferred accounts until she received a form 1099-r as soon as taxpayer a discovered this mistake she contacted individual g to correct the distribution kkk ik kek kik ei aererieaeerer company f and company h cancelled the insurance policies and documentation submitted with taxpayer a's request for a ruling indicates that in may refunded the premiums plus interest to taxpayer a documentation submitted also indicates that taxpayer a established ira y a rollover ira with company r on may invested in ira y where she deposited amount d amount d remains therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x documentation submitted with this ruling_request indicates that on may provided all of the other requirements of sec_408 of the code except the 60-day rollover requirement are met with respect to amount d this amount will be considered a rollover_contribution within the meaning of code sec_408 taxpayer a deposited amount d into ira y at company r no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling does not authorize the rollover of amounts that are required to be distributed by code sec_401 this ruling assumes that ira x met the requirements of the sec_408 of the code at all time relevant to this ruling this ruling also assumes that ira y meets the requirements of code sec_408 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling is being sent to your authorized representative pursuant to a power_of_attorney form on file in this office if you have any questions concerning this ruling please contact kkkkkrrerrererereeerrer ees e ‘t e_p ral dee rear er rarer ree rrr ek sincerely yours ‘elgned 20tca b yloyd joyce e floyd manager employee_plans technical group enclosures
